DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2006/0276775, of record).
Regarding claims 1 and 15, a robotically controlled steerable instrument system ([0252]: robotic catheter; [0266]: “steerable catheter”) comprising: a steerable instrument comprising a proximal end, a distal end ([0266]; Fig. 113: “catheter’s distal tip” implies a proximal end), a channel extending therethrough ([0263]: “lumen”), and at least one sensor at the distal end ([0269]: distal tip is measured by a “6-axis position sensor system”), the instrument configured to be inserted into a patient ([0266]: “contact a particular tissue location”); one or more pullwires extending through and coupled to at least a portion of the steerable instrument ([0284]: “tension wires”; [0385]: “pull wires”); a robotic instrument driver ([0197]: “instrument driver (16)”); a control system communicatively coupled to the instrument driver and configured to actuate the one or more pullwires ([0279]: “control system receives signals from the master input device…and forwards drive signals…to actuate the instrument in accordance with the forwarded commands”); at least one computer-readable memory having stored thereon executable instructions; and one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system ([0252]: “a computer (6)”) to at least: obtain a control frame of reference representing relationship between a motor control command and a motor output of the instrument ([0279]: “master following mode (442), the control system receives signals”); determine a tip frame of reference based on data from at least one imaging device or location sensor at a distal end of the instrument, the tip frame of reference representing a current orientation of the distal end of the instrument (a location sensor with a tip frame of reference is described by…[0262]: “localization”; [0269]: distal tip is measured by a “6-axis position sensor system”; [0263]: “electromagnetic field transmitter (406)”); obtain a desired frame of reference ([0280]: “desired catheter position ”; [0297]: “desired pitch, yaw, and extension commands”); and transform the control frame of reference based on the tip frame of reference and the desired frame of reference ([0263]…[0269]: the control frame of reference is updated as the tip frame of reference changes).
Regarding claims 2 and 16, Rosenberg discloses that the location sensor comprises an electromagnetic (EM) sensor (Fig. 112A, [0263]: “electromagnetic field transmitter (406) and an electromagnetic field receiver (402) positioned within the central lumen of a guide catheter (90)”).
Regarding claims 3 and 17, Rosenberg discloses that the one or more processors in communication with the at least one computer-readable memory are configured to execute the instructions to cause the system to at least: (1) receive data from the at least one sensor and (2) determine the tip frame of reference based on the data from the at least one sensor ([0269]…[0275]).
Regarding claim 4, Rosenberg discloses that the one or more processors in communication with the at least one computer-readable memory are configured to execute the instructions to cause the system to at least: receive the control frame of reference from the control system ([0269]…[0275]).
Regarding claim 5, Rosenberg discloses that the one or more processors in communication with the at least one computer-readable memory are configured to execute the instructions to cause the system to at least: (1) actuate the one or more pullwires to move the portion of the instrument ([0284]: “tension wires”; [0385]: “pull wires”) and (2) determine the control frame of reference based on the movement of the portion of the instrument ([0279]: “control system receives signals from the master input device…and forwards drive signals…to actuate the instrument in accordance with the forwarded commands”).
Regarding claim 6, Rosenberg discloses that the one or more processors in communication with the at least one computer-readable memory are configured to execute the instructions to cause the system to at least: receive a visual frame of reference from the instrument and transform the visual frame of reference based on the tip frame of reference and the desired frame of reference ([0266]: the navigation views are registered/synchronized to the catheter tip position sensor system as described in [0269], wherein the navigation view will update (i.e. transform) when the catheter position is manipulated in pursuit of the desired frame of reference).
Regarding claim 7, Rosenberg discloses determining the desired frame of reference based on one or more anatomical features of the patient ([0266]).
Regarding claim 10, Rosenberg discloses rotating the control frame of reference with respect to a longitudinal axis of the instrument to align with the desired frame of reference ([0317]: “by rotating the ultrasound catheter, multiple slices of reflected ultrasound image data…may be acquired” – the control frame of reference is rotated in accordance with a desired frame of reference).
Regarding claim 11, Rosenberg discloses transforming the control frame of reference based on a user input ([0269]…[0275]).
Regarding claim 12, Rosenberg discloses verifying the transformed control frame of reference ([0269]…[0274]: “may be aligned for instinctive operation” – the alignment is a form of verification).
Regarding claim 13, Rosenberg discloses determining an expected change in the control frame of reference in response to the movement of the portion of the instrument; and compare between (1) an actual change in the control frame of reference and (2) the expected change ([0329]: “error between predicted and measured instrument position”).
Regarding claim 18, Rosenberg discloses determining the desired frame of reference based on the tip frame of reference ([0266]).
Regarding claim 19, Rosenberg discloses transforming a visual frame of reference or the control frame of reference based on the determined differences ([0269]).
Regarding claim 20, Rosenberg discloses that the visual frame of reference represents an orientation of the at least one imaging device at the distal end of the medical instrument ([0316]…[0318]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenberg (US 2006/0276775, of record).
	Regarding claim 14, Rosenberg does not explicitly disclose obtaining a sheath frame of reference representing an orientation of a distal end of the sheath; and transforming the sheath frame of reference based on the control frame of reference or the desired frame of reference.  However, Rosenberg does teach that the sheath of a steered instrument may be directly rolled and bent by way of control buttons ([0364]).  In other words, the sheath possesses a frame of reference by way of the sheath control buttons.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sheath control of Rosenberg, as to provide registration of a maneuvered part of the instrument. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenberg (US 2006/0276775, of record), as applied to claim 1 above, in view of Brannan (US 2015/0073267, of record).
Regarding claims 8, Rosenberg does not explicitly disclose determining the desired frame of reference based on data from one or more EM patches positioned on the patient.  However, Brannan teaches one or more EM patches positioned on a patient (Fig. 1, [0039]: “reference sensors 170” are placed on the “patient 150”) which acquire data that is registered to the visualized 3D model ([0039]: “EM sensor 265 is synchronized with the 3D model…patient 150 is registered to 3D model).  Since the desired frame of reference is in the anatomical/global frame of reference, as cited by Rosenberg in the rejection of claim 1 above, and Brannan teaches acquiring what can be considered an anatomical/global frame of reference by way of the EM sensors on the patient, the elements of Brannan readily combine with the system of Rosenberg for the purposes of tracking an anatomical/global frame of reference.  Rosenberg and Brannan belong to the same field of endeavor directed to navigating electromagnetically tracked catheters with imaging capabilities at their distal ends.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the EM patches of Brannan to the patient of Rosenberg, as to provide definition of an anatomical/global frame of reference that is useful for tracking the undesired movements of a patient undergoing a catheter navigation procedure (Brannan @ [0039]: “compensates the breathing pattern for the location of the EM sensor 265”).
Regarding claim 9, Rosenberg does not explicitly disclose that the one or more processors in communication with the at least one computer-readable memory are configured to execute the instructions to cause the system to at least: determine one or more differences between at least one image of an anatomical feature and at least one model of the anatomical feature; and transform the control frame of reference based on the differences between the at least one image and the at least one model.  However, Brannan teaches guiding a user’s catheter navigation by depicting both a 3D model and 2D images with respect to a tracked location of the catheter ([0041], [0042]).  Rosenberg and Brannan belong to the same field of endeavor directed to navigating electromagnetically tracked catheters with imaging capabilities at their distal ends.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the model and images of Brannan to the catheter navigation of Rosenberg, as to provide a visual comparison between 3D and 2D representations of a patient’s anatomy in order to provide a user with an accurate location of the inserted catheter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793